Citation Nr: 1811038	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-19 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for dermatitis.  

2.  Entitlement to service connection for fibromyalgia.  

3.  Entitlement to service connection for chest pain.  

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease, lumbar spine, with strain and spondylosis.  

5.  Entitlement to an initial compensable disability rating for tension headaches.  

6.  Entitlement to service connection for carpal tunnel syndrome. 

7.  Entitlement to service connection for scars, status post skin tags and mole removals.  

8.  Entitlement to service connection for bilateral hip bursitis.

9.  Entitlement to service connection for residuals of a vasectomy.  

10.  Entitlement to service connection for a left shoulder disability.  

11.  Entitlement to service connection for residuals of tuberculosis exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to October 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over this matter was subsequently transferred to the RO in Roanoke, Virginia.  

In September 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  



The issues of entitlement to service connection for carpal tunnel syndrome; scars, status post skin tags and mole removals; bilateral hip bursitis; residuals of a vasectomy; a left shoulder disability; and residuals of tuberculosis exposure, as well as entitlement to increased ratings for the lumbar spine disability and tension headaches are remanded for additional evidentiary development below.  Therefore these claims are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development as described in the REMAND portion of this decision.  VA will notify the Veteran if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran has recurrent dermatitis, which originated in service.

2.  Fibromyalgia and a heart disability have not been present at any time during the pendency of this claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for dermatitis have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for a heart disability have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The Board finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this respect, the Veteran's service treatment records (STRs) have been obtained.  Additionally, all available post-service medical evidence identified by the Veteran has been obtained.  The Veteran has also been afforded a hearing before the Board, and a copy of that transcript is of record.  

Neither the Veteran nor his representative have identified any outstanding, existing evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the claims decided herein.  Accordingly, the Board will address the merits of the Veteran's claims. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  
 
"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.




Dermatitis

The Veteran contends service connection is warranted for dermatitis, because the disability originated in service.    

Initially, the Board notes the Veteran was treated for seborrheic dermatitis on several occasions in service.  

In the course of his July 2008, March 2010, and August 2016 VA examinations, the Veteran was not diagnosed with dermatitis; however, the Board notes the RO did not specifically ask the examiner to assess for this disability.  During his recent September 2017 Board hearing, the Veteran stated he self-treats his dermatitis with over the counter creams.  Nonetheless, the Veteran indicated he continues to experience recurrent outbreaks of the disability.  

In this case, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  The Board also notes that under certain circumstances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation.").  

The Veteran's STRs show he experienced outbreaks of dermatitis on several occasions in service.  He has reported that he continues to experience recurrent exacerbations of the condition ever since, which he self-treats with over the counter cream.  The Board finds the Veteran competent to report his dermatitis outbreaks, given his lengthy history with the condition.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  Following a review of the entire record, the Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the Veteran's dermatitis.

Fibromyalgia and Heart Disability

The Veteran asserts that service connection is warranted for fibromyalgia and a heart disability, because the disabilities originated in service. 

At the outset, the Board notes that the cornerstone of any VA disability compensation claim is the presence of a currently diagnosed disability.  Throughout the period of the claim, the Veteran has received outpatient treatment at the Richmond VAMC.  The Veteran also received private treatment at Capitol Spine and Pain and St. Mary's Hospital.  Further, the Veteran has received Tricare medical treatment as a military retiree.  The Board has carefully reviewed these records, but has not found a single instance in which the Veteran was diagnosed with fibromyalgia or a heart disability.

These records show the Veteran has reported diffuse joint pain in differing areas of his body; however, that pain has been attributed to other disabilities including his service-connected lumbar spine and bilateral knee disabilities, as well as his presently claimed left shoulder and bilateral hip disabilities.  Likewise, his records also show that he has reported experiencing chest pain and burning, which was attributed to his gastroesophageal reflux disease (GERD); however, the Board notes this manifestation has been considered when evaluating that service connected GERD disability.  During his September 2017 Board hearing, the Veteran acknowledged he had never been diagnosed with either fibromyalgia or a heart disability.  In sum, the Board finds the preponderance of the evidence indicates the Veteran has not satisfied the clinical criteria necessary to establish a diagnosis of fibromyalgia or a heart disability at any time throughout the pendency of his claims.  VA must consider all favorable lay evidence of record.  38 U.S.C. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's reports.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent; however, a layperson is not considered capable of opining, however sincerely, in regard to the diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  For example, a veteran is competent to state that he experiences symptoms that are commonly associated with fibromyalgia or a heart disability, such as diffuse pain or chest pain, but he is not competent to diagnose himself with these disabilities.  As discussed above, the medical evidence fails to show fibromyalgia or a heart disability have been present during the period of the claims.  Therefore, the claims must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.


ORDER

Service connection for dermatitis is granted.

Service connection for fibromyalgia is denied. 

Service connection for a heart disability is denied. 


REMAND

The Board is of the opinion that additional development is required before the remaining claims on appeal are decided.

Increased Ratings

Initially, the Board notes that during his September 2017 Board hearing the Veteran asserted his lumbar spine and headache disabilities are worse than currently evaluated.  He most recently underwent a VA examination to assess these disabilities in March 2010.  As there is evidence of a worsening of the disabilities since the last VA examinations, which were performed several years ago, the claims must be remanded for new examinations to determine the current severity of the disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Further, in a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the spine is not a paired joint such that range of motion measurements for the opposite undamaged joint are not necessary, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  The March 2010 VA examiner failed to conduct Correia compliant testing.

Also, in a recent decision, Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court explained that VA examiners must do all that can be reasonably done to become informed about a veteran's reported musculoskeletal flare-ups prior to providing an opinion on functional loss during flares.  Specifically, the Court found an examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, before concluding an assessment of the functional loss during flares could not be provided without resorting to speculation.  In this case, the Veteran reported flare-ups of back pain; however, the March 2010 examiner failed to state what information and evidence was considered, and explain whether that evidence permitted the examiner to offer an estimation of the functional loss during flare-ups.  Therefore, a remand is also necessary to elicit relevant information as to the Veteran's musculoskeletal flares, to include the additional functional loss due to flares based on all evidence of record-to specifically include the Veteran's lay information-or explain why, with this information, such an estimation cannot be offered.  Based on the foregoing, the Board finds new examinations are required to fully assess the Veteran's lumbar spine and headache disabilities.  

Service Connection Claims

Finally, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

To date, the Veteran has not been afforded a VA examination in response to his carpal tunnel syndrome; scars, status post skin tags and mole removals; bilateral hip bursitis; residuals of a vasectomy; left shoulder disability; or residuals of tuberculosis exposure claims.

A review of the Veteran's STRs shows that he reported experiencing a constant aggravating pain in his wrist on separation from active duty.  In addition, his STRs show he underwent excision procedures for his skin tags, and mole/pigmented nevus in service.  The Board does observe that a January 2010 VA examiner found no evidence of a chest scar; however, the Veteran has indicated he does have scars resulting from these procedures with resulting skin irritations.  The January 2010 examiner failed to provide photographs during the examination to confirm the findings reported.  STRs also show the Veteran reported left shoulder pain in January 2005.  During his September 2017 Board hearing the Veteran recalled a fall from a bread truck in service while he was in Iraq, with resulting left shoulder pain.  He indicated he has experienced ongoing pain since that time.  Further, the service medical records show the Veteran tested positive for tuberculosis in June 1983.  Thereafter the Veteran was treated with isoniazid (INH) and vitamin B.  In the course of his September 2017 hearing, the Veteran indicated that since receiving this therapy he has experienced blurry vision, which he reported was a known side effect.  Finally, during his Board hearing the Veteran also reported that he has experienced erectile dysfunction since undergoing his vasectomy in service.  Based on the foregoing, the Board finds VA examinations and medical opinions are necessary to address these issues. 

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, these matters are REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected lumbar spine and headache disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  In addition, the examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, and then provide an assessment of the functional loss during flares, if possible in degrees of motion lost.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  

3.  Also, afford the Veteran a VA examination by an examiner to address the etiology of the Veteran's claimed carpal tunnel syndrome; scars, status post skin tags and mole removals; bilateral hip bursitis; residuals of a vasectomy; left shoulder disability; and residuals of tuberculosis exposure disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether any diagnosed upper extremity neurological disability; scars; bilateral hip disability; genitourinary disability; left shoulder disability; or eye disability at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service.  

With respect to any hip disability diagnosed during examination, the examiner should also state whether that disability at least as likely as not (a 50 percent probability or greater):

a) was caused by his service-connected lumbar spine disability; or

b) was permanently worsened by his service-connected lumbar spine disability.

The examiner(s) must specifically address the Veteran's reports relative to the etiology of the claimed disabilities.  If an examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  

4.  Finally, undertake any other development determined to be warranted, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.



By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


